UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6478


CHARLES TYSON, a/k/a Charles Kevin Bruce Tyson,

                      Petitioner – Appellant,

          v.

MICHAEL MCCALL, Warden,

                      Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:12-cv-01863-DCN)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Tyson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles      Tyson    seeks    to    appeal     the     district   court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                  The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.              28   U.S.C.     § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief    on    the    merits,      a    prisoner    satisfies        this   standard     by

demonstrating         that     reasonable         jurists     would      find   that     the

district       court’s      assessment       of    the    constitutional        claims    is

debatable      or     wrong.        Slack    v.    McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Tyson has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                       We deny Tyson’s motion

“to   clarify         issuance      of    certificate         of     appealability       and

                                              2
deferral of in forma pauperis.”       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                           DISMISSED




                                  3